Exhibit 10.4

 

Planar Systems, Inc. 2005 Cash Bonus Plan

 

The Compensation Committee has established a cash bonus plan for all of the
Company’s employees including executive officers. For fiscal 2005, the
Compensation Committee established bonus targets for the Chief Executive Officer
and the other executive officers based on the Company’s achievement of target
levels of operating income and gross profit each quarter and for the fiscal
year. If the financial performance criteria are satisfied, the executive
officers receive bonuses only to the extent such criteria continue to be met
after all other employees of the Company have been paid their targeted incentive
compensation. The Chief Executive Officer receives a bonus only to the extent
the financial performance criteria continue to be met after the other executive
officers have been paid their targeted incentive compensation.